DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a thickness of the silicon carbide layer in the first direction is greater than a thickness of the first semiconductor channel layer in the first direction” in claim 19 and the limitation “a thickness of the silicon germanium layer in the first direction is greater than a thickness of the second semiconductor channel layer in the first direction” in claim 20 render the claim indefinite because the specification and the drawing do not described or shown these limitation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lochtefeld [US 2008/0073667] IDS.
With respect to claim 1, Lochtefeld (fig. 4, cols. 3-5) disclose a device, comprising: 
a substrate (100) (pp [0029]);
a fin structure over the substrate, the fin structure including a stack of layers including a silicon carbide layer (300, S2) (pp [0043]-[0045]) and a silicon layer (310, S2) (pp [0043]-[0045]), the silicon layer including a compressive stress; and 
a gate structure (210) (pp [0047]) surrounding at least three surfaces of the fin structure.



With respect to claim 3, Lochtefeld (fig. 4, cols. 3-5) disclose that wherein the silicon carbide layer (300, S2) (pp [0043]-[0046]) includes a tensile stress.

With respect to claim 4, Lochtefeld (fig. 4, cols. 3-5) disclose that wherein the silicon carbide layer (300, S2) (pp [0043]-[0046]) directly interfaces with the silicon layer (310, S2).

With respect to claim 5, Lochtefeld (fig. 4, cols. 3-5) disclose that wherein the silicon carbide layer (300, S2) (pp [0043]-[0046]) is between the substrate (100) (pp [0029]) and the silicon layer (310, S2).

With respect to claim 7, Lochtefeld (fig. 4, cols. 3-5) disclose that wherein the silicon layer includes a source region (240) (pp [0042]), a drain region (250) (pp [0042]) and a channel region (260) (pp [0042]) between the source region and the drain region.

	With respect to claim 8, Lochtefeld (fig. 4, cols. 3-5) disclose that an insulation layer (110) (pp [0047]) between the gate structure (240) (pp [0047]) and the substrate (100) (pp [0029]).


a substrate (100) (pp [0029]);
a fin structure over the substrate, the fin structure including a stack of layers including a silicon germanium layer (300, S2) (pp [0043]-[0045]) and a silicon layer (310, S2) (pp [0043]-[0045]), the silicon layer including a compressive stress; and 
a gate structure (210) (pp [0047]) surrounding at least three surfaces of the fin structure.

With respect to claim 10, Lochtefeld (fig. 4, cols. 3-5) disclose that wherein the silicon germanium layer (300, S2) (pp [0043]-[0046]) is structured to introduces strain to the silicon layer (310, S2) (pp [0043]-[0045]).

	With respect to claim 11, Lochtefeld (fig. 4, cols. 3-5) disclose that wherein the silicon germanium layer (300, S2) (pp [0043]-[0046]) includes a compressive stress.
	With respect to claim 12, Lochtefeld (fig. 4, cols. 3-5) disclose that wherein the silicon germanium layer (300, S2) (pp [0043]-[0046]) directly interfaces with the silicon layer (310, S2) (pp [0043]-[0045]).

	With respect to claim 13, Lochtefeld (fig. 4, cols. 3-5) disclose that wherein the silicon germanium layer (300, S2) (pp [0043]-[0046]) is between the substrate (100) (pp [0029]) and the silicon layer (310, S2).



	With respect to claim 16, Lochtefeld (fig. 4, cols. 3-5) disclose that an insulation layer (110) (pp [0047]) between the gate structure (240) (pp [0047]) and the substrate (100) (pp [0029]).

Claims 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al [US 2008/0265321].
	With respect to claim 17, Yu et al (fig. 1d) disclose an integrated circuit, comprising: 
	a substrate (110) (pp [0016]);
a first device on the substrate, the first device including:
a first fin structure over the substrate, the first fin structure including a first stack of layers, the first stack of layers including a silicon carbide layer (130) (pp [0028]) and a first semiconductor channel layer (region below gate structure 118), the silicon carbide layer including a tensile stress; and 
a first gate structure (118) (pp [0016]) adjacent to the first semiconductor channel layer; and 
a second device on the substrate, the second device including: 
a second fin structure over the substrate, the second fin structure including a second stack of layers, the second stack of layers including a silicon germanium layer 
a second gate structure (118) (pp [0016]) adjacent to the second semiconductor channel layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lochtefeld [US 2008/0073667] IDS in view of Yu et al [US 2008/0265321].
Lochtefeld (fig. 4, cols. 3-5) discloses all the limitation above except that wherein the fin structure includes a protrusion portion of the substrate.  However, Yu et al (fig. 1d) disclose that wherein the fin structure includes a protrusion portion (112) (pp [0026]) of the substrate (110) (pp [0016]).  Therefore, it would have been obvious to one skill in .

Claim 18 isrejected under 35 U.S.C. 103 as being unpatentable over Yu et al [US 2008/0265321].
	Yu et al (pp [0028]) disclose the first device is a n-channel device and the second device is an p-channel device.  Yu et al (pp [0029]) also disclose the device structure can be N-type or P-type.  Therefore it would have been obvious to one skill in the art to have the first device is a p-channel device and the second device is an n-channel device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715. The examiner can normally be reached M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOAI V PHAM/Primary Examiner, Art Unit 2892